Citation Nr: 0029214	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  99-11 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to an effective date prior to October 1, 1998, 
for the payment of an additional dependency allowance for the 
veteran's spouse.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
July 1956, and from October 1956 to August 1963.  

This matter arises from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 


FINDINGS OF FACT

1.  The veteran was granted a total disability rating based 
upon individual unemployability as a result of service-
connected disability effective November 9, 1994; he was 
notified of that determination by VA letter dated April 10, 
1995.  

2.  In May 1995, the veteran submitted a request to the RO 
that his disability compensation be deposited directly to his 
checking account; this form was signed by both the veteran 
and his spouse.  

3.  In September 1998, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, wherein he indicated 
that he had married his spouse on September 22, 1956.  

4.  The direct deposit form submitted by the veteran in May 
1995 constituted an informal claim that subsequently was 
formalized by the veteran in September 1998.  



CONCLUSION OF LAW

The criteria for an effective date for the grant of a 
dependency allowance for the veteran's spouse as of December 
1, 1994, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.1, 3.31, 3.50, 3.150, 3.151, 3.155, 
3.401 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded a total disability rating based upon 
individual unemployability as a result of service-connected 
disability effective October 1, 1994.  He later was awarded 
an additional dependency allowance for his spouse effective 
October 1, 1998.  He now contends that the dependency 
allowance for his spouse should be effective from the 
original date of the grant of monetary benefits for his total 
disability rating, i.e., November 9, 1994.  In support, he 
asserts that VA was aware of his marital status since the 
latter date, and that it failed in its duty to assist him in 
submitting the paperwork necessary to ensure that he was 
awarded all benefits to which he was entitled in a timely 
manner.  

The record indicates that the veteran was awarded a total 
disability rating based upon individual unemployability due 
to his service-connected residuals of a fracture of the right 
femur with osteomyelitis, arthritis of the right knee, and 
secondary circulatory stasis with changes of the right foot 
and leg effective November 9, 1994.  In May 1995, the veteran 
submitted a request that his VA disability compensation 
benefits be deposited directly into his checking account.  
Because this was a joint account, both he and his spouse 
signed the form.  The veteran's spouse had previously 
submitted a statement on the veteran's behalf in July 1994; 
that statement identified her as the veteran's wife.  
Although VA took action upon the veteran's request for direct 
deposit of his disability compensation benefits, VA did not 
notify the veteran further regarding any additional 
verification of his marital status that 

was needed in order to award him an additional dependency 
allowance for his spouse.  In September 1998, the veteran 
submitted VA Form 21-686c, Declaration of Status of 
Dependents.  Therein, he confirmed his marriage, and 
furnished his spouse's Social Security number.  Based upon 
that information, VA awarded the veteran an additional 
dependency allowance for his spouse effective October 1, 
1998.  

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating if proof of 
dependents is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f).  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 C.F.R. § 3.151.  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs from a claimant may be 
considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  See 
38 C.F.R. § 3.155.  It is within this context that the 
veteran's claim must be evaluated.  

The record indicates that the veteran's spouse identified 
herself as such in a statement to VA submitted in July 1994.  
Shortly thereafter, the veteran was awarded a total 
disability rating for compensation purposes.  He was 
requested to submit VA Form 686c, but did not do so 
immediately.  However, he did submit a request for direct 
deposit which again identified his spouse as the joint 
account holder.  This was in May 1995.  At that time, 
pursuant to the provisions of 38 C.F.R. § 3.155, the veteran 
and his spouse had submitted information sufficient to 
indicate ostensible entitlement to additional disability 
compensation benefits in the form of a dependency allowance 
for a spouse.  See 38 C.F.R. § 3.155.  VA then 

had a duty to inform the veteran of any additional 
information or documentation required in order to formalize 
his claim.  Id.  VA was remiss in this regard.  Thus, the 
claim remained open until the veteran submitted a VA Form 21-
686c regarding his marital status in September 1998.  Because 
the information furnished indicated that he had been entitled 
to a dependency allowance since the inception of his 
disability compensation award, and because, in effect, he had 
continuously prosecuted that claim since May 1995, he is 
entitled to an additional allowance for his dependent spouse 
effective December 1, 1994.  See 38 C.F.R. §§ 3.31, 3.401(b).  
In reaching this conclusion, the Board has resolved all 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

An effective date for an additional dependency allowance on 
behalf of the veteran's spouse effective December 1, 1994, is 
granted. 



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

